DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to amendment

This office action is in response to applicant’s amendment filed on February 02, 2021 in response to PTO office action mailed on October 02, 2020.

Claims 1-49 have been cancelled.  Claims 49-61 are pending. 

Applicant’s argument with respect to the rejection of the claims under 35 U.S.C. 101 has been fully considered.  As a result, the rejection has been withdrawn

The double patenting rejection has been withdrawn in response to the Terminal Disclaimer filed on February 02, 2021 linking the current application with its parent application Serial No. 14/596,154, filed 01/13/2015, now U.S. Patent #10,068,003;  application Serial No. 14/086,741, filed 11/21/2013, now U.S. Patent #9,015,202; 
application Serial No. 11/320,538, filed 12/27/2005, now U.S. Patent #8,615,530; 



A Terminal Disclaimer filed on February 02, 2021 has been approved and entered.  

Priority
The instant application is a continuation of application Serial No. Serial No. 14596154, filed 01/13/2015, now U.S. Patent #10068003;  14596154 is a continuation of 14086741, filed 11/21/2013, now U.S. Patent #9015202; 14086741 is a continuation of 11320538, filed 12/27/2005, now U.S. Patent #8615530; 11320538 Claims Priority from Provisional Application 60648950, filed 01/31/2005.

Allowable Subject Matter
Claims 49-61 are allowed. No reason for allowance is needed as the record is clear in light of applicant's argument.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”


Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164